Case: 13-12998   Date Filed: 09/02/2014   Page: 1 of 10


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12998
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 0:12-cr-60077-KMW-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                 versus

GEORGE ELIA,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (September 2, 2014)

Before MARTIN, KRAVITCH, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-12998    Date Filed: 09/02/2014    Page: 2 of 10


      George Elia appeals his 144-month sentence imposed after he pleaded guilty

to one count of conspiracy to commit mail and wire fraud, in violation of 18 U.S.C.

§ 371, and nine counts of wire fraud, in violation of 18 U.S.C. § 1343. Elia

challenges the district court’s application of the United States Sentencing

Guidelines (USSG) to determine his offense level. After careful review, we affirm.

                                          I.

      Elia was convicted for his participation in a large Ponzi scheme that

eventually ensnared several victims who together lost millions of dollars. From at

least 2005 through 2011, Elia and his coconspirator, James Ellis, convinced the

victims to allow Elia to make investment decisions on their behalf. Elia and Ellis

told investors that, if they transferred funds to Elia’s equity management company,

he would invest their money in publicly traded common stocks and generate high

rates of return. Elia provided some investors regular payments, supposedly the

earnings from Elia’s investments, and (false) statements about the performance of

their investment. Elia made some investments with the money he received, but

primarily used the funds to keep up the Ponzi scheme and to enrich himself.

      Elia pleaded guilty after three days of witness testimony in his jury trial. At

sentencing, the district court determined that Elia had an offense level of 33 and a

criminal history category of I, resulting in a guideline range of 135- to 168-months

imprisonment. In this appeal, Elia complains that the district court (1) improperly


                                          2
                Case: 13-12998       Date Filed: 09/02/2014       Page: 3 of 10


enhanced his sentence by four levels pursuant to USSG § 2B1.1(b)(18)(A)(iii)

(2012),1 which applies when the offense involves a securities law violation

committed by an investment adviser; and (2) erroneously refused to reduce his

offense level by two levels pursuant to USSG § 3E1.1(a), which permits a

reduction if the defendant has accepted responsibility for his conduct.

                                               II.

       When reviewing a sentence enhancement under the Guidelines, we review

factual findings for clear error and the application of the Guidelines to those facts

de novo. United States v. Lozano, 490 F.3d 1317, 1321 (11th Cir. 2007).

Applying those standards here, we have no trouble affirming the district court’s

decision to treat Elia as an investment advisor as that term is defined in the

Guidelines.

       Under the Guidelines, a four-level increase is applied when the offense

involves “a violation of securities law and, at the time of the offense, the defendant

was . . . an investment adviser, or a person associated with an investment adviser.”

USSG § 2B1.1(b)(18)(A)(iii).2 An investment adviser is:


       1
         All references to the Guidelines throughout this opinion refer to the 2012 version
pursuant to which Elia was sentenced. The location of the investment adviser enhancement in
the Guidelines has changed since then, but substantively remains the same.
       2
          Elia also argued before the district court that the enhancement should not be applied
because he was not convicted of violating a securities law. The district court agreed with the
government that because his conduct “involved” a violation of securities law, it did not matter
that Elia was not actually convicted under a particular securities statute or regulation. See USSG
                                                3
                Case: 13-12998        Date Filed: 09/02/2014        Page: 4 of 10


       any person who, for compensation, engages in the business of
       advising others, either directly or through publications or writings, as
       to the value of securities or as to the advisability of investing in,
       purchasing, or selling securities, or who, for compensation and as part
       of a regular business, issues or promulgates analyses or reports
       concerning securities.

15 U.S.C. § 80b-2(a)(11); 3 see also USSG § 2B1.1, comment. (n.14(A))

(“‘Investment adviser’ has the meaning given that term in section 202(a)(11) of the

Investment Advisers Act of 1940 (15 U.S.C. § 80b-2(a)(11)).”).

       Applying this definition, the district court properly concluded that Elia acted

as an investment adviser. Elia stresses that he had no training and no license to

give investment advice, and cites to several cases in which the enhancement has

been applied to registered brokers and dealers. But the definition of investment

adviser does not depend on the defendant’s formal education or licensing. Instead,

the definition focuses on the defendant’s business practice and how he holds

himself out to investors. See United States v. Elliott, 62 F.3d 1304, 1310 (11th Cir.

1995)4 (noting that the Securities and Exchange Commission interpretive guidance



§ 2B1.1(b)(18)(A). Elia makes a passing reference to this argument in his brief on appeal, but
does not develop it. We therefore do not consider it. See United States v. Jernigan, 341 F.3d
1273, 1283 n.8 (11th Cir. 2003) (noting that mere “passing references” will not preserve the
argument for appeal).
       3
        There are some specific exclusions from this definition, but Elia has waived any
argument that one of the exclusions might apply to him by not arguing it in his opening brief.
United States v. Levy, 416 F.3d 1273, 1275–76 (11th Cir. 2005) (per curiam).
       4
          Elliott interprets “investment adviser” as it is defined in 15 U.S.C. § 80b-2(a)(11), but
not for the purpose of reviewing a Guidelines enhancement. This makes no difference. The
                                                  4
               Case: 13-12998       Date Filed: 09/02/2014       Page: 5 of 10


provides that relevant factors in considering whether someone is an “investment

adviser” include whether the defendant “(1) Provides advice, or issues reports or

analyses, regarding securities; (2) is in the business of providing such services; and

(3) provides such services for compensation” (emphasis omitted)).

       That the term “investment adviser” does not require formal licensing

becomes even more clear when looking at USSG § 2B1.1(b)(18)(A) as a whole.

Subsection (ii) of that provision allows the enhancement to be applied if the

defendant was “a registered broker or dealer, or a person associated with a broker

or dealer.” USSG § 2B1.1(b)(18)(A)(ii). Elia’s position that a license is required

for enhancement pursuant to subsection (iii) would thus render subsection (ii)

entirely superfluous. This result is inconsistent with both the plain language of

subsections (ii) and (iii) and the rule of statutory interpretation that language in one

part of a statute should not be interpreted in a way that renders language in another

part meaningless. United States v. Aldrich, 566 F.3d 976, 978 (11th Cir. 2009)

(“[S]tatutes should be construed so that no clause, sentence, or word shall be

superfluous, void, or insignificant.” (quotation marks omitted)).

       Elia was properly sentenced as an investment advisor, despite his argument

that he did not invest the money as promised. First, the government explained



investment adviser enhancement fully adopts the definition of that term in 15 U.S.C. § 80b-
2(a)(11), without qualification.

                                               5
              Case: 13-12998     Date Filed: 09/02/2014    Page: 6 of 10


during the change of plea hearing that it was prepared to introduce evidence that

Elia did in fact make some investments. Elia agreed that the facts set forth by the

government were “indeed true and accurate.” Beyond that, the definition of

“investment adviser” requires only that the defendant give advice or promulgate

reports about securities. It does not require that the adviser actually make an

investment or act on that advice. See 15 U.S.C. § 80b-2(a)(11); see also United

States v. Ogale, 378 F. App’x 959, 960 (11th Cir. 2010) (per curiam) (“Although

Ogale never actually used investors’ money to trade foreign currencies, his scheme

involved ‘advising others.’”).

      It is clear that Elia was in the business of providing investment advice, even

if he was not in the business of making investments. Two witnesses either did

testify or were prepared to testify that Ellis and Elia represented that Elia was an

investment advisor. The codefendants gave potential investors brochures, with the

logo of Elia’s “investment” company. These brochures advised people to invest in

stocks rather than, for example, government bonds. Elia also advised investors to

give him funds so that he could day trade on their behalf to “profit from stock

trading on the New York & NASDAQ stock exchanges and certain index funds.”

Thus, on Elia’s and Ellis’s advice, potential investors sent money to Elia’s

investment fund and gave him “complete authority” to make investments. Thus

Elia provided investment advice. See Elliott, 62 F.3d at 1310–11.


                                           6
              Case: 13-12998       Date Filed: 09/02/2014   Page: 7 of 10


      It is just as clear that Elia provided that advice in exchange for

compensation. The investment agreements provided for Elia to receive payment

for “Legal, Accounting & Organizational costs” as well as some of the investment

profits. In reality, Elia compensated himself directly from the investment principal

contributed by his victims. This clearly constitutes giving investment advice for

compensation. See Elliott, 62 F.3d at 1311 n.8 (noting that the Securities and

Exchange Commission defines “compensation for investment advice” as “the

receipt of any economic benefit, whether in the form of an advisory fee or some

other fee relating to the total services rendered, commissions, or some combination

of the foregoing” (emphasis added)); see also Ogale, 378 F. App’x at 960–61

(“The receipt of any economic benefit qualifies as compensation under the

Investment Adviser’s [sic] Act and thus the investment adviser enhancement.

Ogale compensated himself by using investors’ money to pay his personal

expenses.” (citations omitted)).

      For these reasons, the district court properly enhanced Elia’s sentence

pursuant to USSG § 2B1.1(b)(18)(A)(iii).

                                           III.

      Next, we turn to Elia’s argument that his sentence should have been reduced

for acceptance of responsibility. We review a district court’s decision to deny such

a reduction for clear error. United States v. Moriarty, 429 F.3d 1012, 1022 (11th


                                            7
              Case: 13-12998     Date Filed: 09/02/2014    Page: 8 of 10


Cir. 2005) (per curiam). “The sentencing judge is in a unique position to evaluate

a defendant’s acceptance of responsibility. For this reason, the determination of

the sentencing judge is entitled to great deference on review.” Id. (quoting USSG

§ 3E1.1, comment. (n.5)) (quotation marks omitted).

      The Guidelines provide that a defendant’s offense level should be decreased

by two levels if he “clearly demonstrates acceptance of responsibility for his

offense.” USSG § 3E1.1(a). The defendant bears the burden of justifying the

reduction, “and must present more than just a guilty plea.” Moriarty, 429 F.3d at

1023 (quotation mark omitted).

      The only factors Elia has identified that he believes warrant application of

the acceptance of responsibility reduction are (1) that he pleaded guilty to all

offenses charged against him, without a plea agreement, and (2) that he stipulated

to almost $10 million in restitution. But Elia pleaded guilty after three days of

testimony from seven government witnesses. Cf. USSG § 3E1.1, comment. (n.3)

(“Entry of a guilty plea prior to the commencement of trial . . . will constitute

significant evidence of acceptance of responsibility . . . .” (emphasis added)).

Similarly, the agreement to voluntarily pay restitution came only after he entered

his guilty plea. Cf. id. § 3E1.1, comment. (n.1(C)) (noting that whether the

defendant makes “voluntary payment of restitution prior to adjudication of guilt” is

a relevant factor in determining whether the defendant accepted responsibility


                                           8
               Case: 13-12998    Date Filed: 09/02/2014    Page: 9 of 10


(emphasis added)). Beyond that, Elia initially fled the country “to get away from

the SEC and his investors.” Cf. id. § 3E1.1, comment. (n.1(D)) (noting that

voluntary surrender to the authorities is a relevant consideration). For these

reasons, the district court did not clearly err when it denied Elia the benefit of the

acceptance of responsibility reduction in light of “the course and the history” of his

prosecution.

                                          IV.

      We affirm the application of the investment adviser enhancement to Elia’s

sentence as well as the district court’s refusal to reduce his sentence for acceptance

of responsibility.

      However, we grant a limited remand for the purpose of correcting a clerical

error in the judgment form. Cf. United States v. Campos-Diaz, 472 F.3d 1278,

1280 (11th Cir. 2006) (per curiam) (“[W]e may raise the issue of a clerical error in

the judgment sua sponte and vacate and remand with instructions that the district

court correct the error.”). Elia pleaded guilty to Counts 1 through 10 of the second

superseding indictment, which includes one conspiracy count and nine counts of

wire fraud in violation of 18 U.S.C. § 1343. The first page of the second amended

judgment correctly reflects that Elia pleaded guilty to Counts 1 through 10 of the

second superseding indictment, but lists only one conviction for wire fraud, which




                                           9
             Case: 13-12998    Date Filed: 09/02/2014   Page: 10 of 10


it identifies as Count 0. We vacate and remand for the limited purpose of

correcting this error in the judgment form.

AFFIRMED IN PART; VACATED AND REMANDED IN PART.




                                         10